Exhibit 99.1 WE ARE CLOUD SAS AND SUBSIDIARY Consolidated Financial Statements December 31,2014 Contents Page Report of Independent Auditors 2 Consolidated Balance Sheet as of December 31, 2014 3 Consolidated Statement of Operations for the Year Ended December 31, 2014 4 Consolidated Statement of Comprehensive Loss for the Year Ended December 31, 2014 5 Consolidated Statement of Stockholders’ Equity for the Year Ended December 31, 2014 6 Consolidated Statement of Cash Flows for the Year Ended December 31, 2014 7 Notes to Consolidated Financial Statements 8 1 Report of Independent auditors
